The claimant-appellant, Richard Dolby, is appealing the trial court's granting of summary judgment in favor of the employer, General Motors Corporation, C-P-C Group, on Dolby's workers' compensation claim for injuries he allegedly sustained while on personal relief as an employee of General Motors.
On October 4, 1976, while on a relief break, the claimant tripped on a stairway over a conveyor, fell and injured his back. Dolby's claim was allowed by the district hearing officer in 1977. The Cleveland Regional Board of Review affirmed the allowance of the claim in an order dated March 7, 1978. The Industrial Commission of Ohio refused the employer's further appeal in an order dated January 23, 1987.
Pursuant to R.C. 4123.519, General Motors filed an appeal with the Cuyahoga County Court of Common Pleas. After deposing the claimant, General Motors moved for summary judgment. The trial court granted the motion in favor of the employer on April 6, 1988.
The claimant-appellant timely appealed and now brings one assignment of error:
"The trial court committed error prejudicial to the appellant-plaintiff in granting appellee-defendant's motion for summary judgment.
This assignment of error is well-taken.
On its motion for summary judgment, General Motors contended that, as a matter of law, Dolby's alleged injuries, sustained during a paid personal relief *Page 70 
break on company property were not compensable under Ohio's workers' compensation laws. See R.C. 4123.01(C). The employer contended that such injuries were not sustained in the course of or arising out of his employment. The trial court granted the employer's motion for summary judgment.
On appeal, the injured employee challenges the summary judgment, contending that where an employee is injured while on a personal relief break on company time and on company property, there is a genuine issue for determination by the factfinder as to whether such injury was sustained in the course of or arising out of employment. On the established and uncontroverted facts of this case, we agree.
An injury sustained by an employee is compensable under Ohio's Workers' Compensation Act only if it was "received in the course of, and arising out of, the injured employee's employment." R.C. 4123.01(C); R.C. 4123.54; Bralley v.Daugherty (1980), 61 Ohio St.2d 302, 303, 15 O.O.3d 359, 359,401 N.E.2d 448, 449.
The key determination which must be made before an injured worker is entitled to participate in the Workers' Compensation Fund is "whether a `causal connection' existed between an employee's injury and his employment either through the activities, the conditions or the environment of the employment." Bralley, supra, at 303, 15 O.O.3d at 360,401 N.E.2d at 449.
In Primiano v. Ohio Bell Tel. Co. (Apr. 24, 1986), Cuyahoga App. No. 50495, unreported, 1986 WL 4962, this court addressed the availability of workers' compensation benefits for an injury sustained by an employee on a rest break. In Primiano, the claimant had been injured in a fall he sustained while on a rest break in a plaza area located in front of the building where he worked.
On the authority of Lord v. Daugherty (1981), 66 Ohio St.2d 441, 20 O.O.3d 376, 423 N.E.2d 96, syllabus, this court of appeals reversed and remanded the trial court's granting of summary judgment in favor of the employee-claimant inPrimiano. It was determined that where an employee is injured during a personal relief break from work, a genuine issue of material fact may exist as to the sufficiency of the "causal connection" between the employee's injury and his employment.
In determining the sufficiency of the "causal connection" between an employee's injury and his employment, the totality of circumstances must be considered, including (1) the proximity of the scene of the accident to the place of employment; (2) the degree of control the employer had over the scene of the accident; and (3) the benefit the employer received from the injured *Page 71 
employee's presence at the scene of the accident. Lord v.Daugherty, supra, at syllabus; Primiano, supra.
On the uncontroverted facts of the instant case, we find that under Ohio law, a genuine issue of material fact exists as to whether the claimant-appellant's injuries were sustained in the course of, and arising out of his employment. Accordingly, we now reverse and remand to the trial court for a factual determination of the sufficiency of the causal connection between the employee's injury and his employment, in view of the totality of circumstances, as set forth in Lord v. Daugherty,supra, at syllabus, and Primiano, supra.
Judgment reversedand cause remanded.
JOHN V. CORRIGAN and FRANCIS E. SWEENEY, JJ., concur.
KRUPANSKY, P.J., dissents.